COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 IZEEM SESSIONS,                                                No. 08-12-00326-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                         Criminal District Court No. 4
                                                 §
 THE STATE OF TEXAS,                                           of Dallas County, Texas
                                                 §
                        Appellee.                                (TC # F12-70604-K)
                                                 §

                                 MEMORANDUM OPINION

       Izeem Sessions appeals his conviction of aggravated assault with a deadly weapon.

Appellant waived his right to a jury trial and entered an open plea of guilty. The trial court found

Appellant guilty and assessed his punishment at a fine of $1,000 and imprisonment for a term of

fifteen years. We affirm.

                                     FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. See In re Schulman,

252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an Anders brief need not specifically
advance ‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”); High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978). A copy of counsel’s brief has been delivered to Appellant,

and Appellant has been advised of his right to examine the appellate record and file a pro se

brief. Appellant has not filed a pro se brief.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


March 12, 2014
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 -2-